DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03-02-2021, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 11, Zogg (US 9,858,824) disclosed: Aircraft typically follow an organized flight plan between an origin and a destination. Various factors inform the creation and adjustment of a flight plan for an aircraft, including threat avoidance, fuel consumption, aircraft performance parameters, time and distance to a destination, a load carried by the aircraft, political boundaries, turbulence, and other weather conditions. Aircraft may typically include communication systems for providing communication services to the passengers and crew, such as internet connectivity (col. 1, lines 10-22) and a flight plan optimization system 300 is shown, according to an exemplary embodiment of the inventive concepts disclosed herein. The flight plan optimization system 300 includes a controller 310 including a communications interface, an avionics interface device 320, displays and user input devices 330, a communications systems 340, a weather radar system 350, sensors 360, an air traffic computer system 370, and an aircraft navigation system 380. The displays and user input devices 330 may be installed or located in an aircraft control center 10. For example, the displays and user input devices 
Vasek (US 2016/0209214) disclosed: provided for presenting forecast information pertaining to a flight plan on a display device associated with an aircraft. One exemplary method involves a processing system obtaining a plurality of reference times associated with respective reference points associated with a flight plan, displaying a graphical representation of a flight path defined by the reference points on a map on the display device, and determining a plurality of forecast regions encompassing respective portions of the flight path based on the plurality of reference times. Each forecast region of the plurality of forecast regions is associated with a respective time period different from respective time periods associated with remaining forecast regions of the plurality of forecast regions (par [0003]), and determining forecast meteorological for geographic areas of interest to the aircraft 120 based on the stored meteorological data and the current (or most recently received) meteorological data from the external weather monitoring system 114. In exemplary embodiments, an external weather monitoring system 114 provides current and/or forecast meteorological data for a relatively large geographic area (e.g., across an entire continent) that encompasses at least a portion of the projected flight plan for the aircraft 120 (PAR [0017]). And
Cao (US 2019/0035286) disclosed: provide a flight path planning method and device based on an intelligent optimization algorithm, especially considering the uncertainty of the route optimization problem. Compared with the ordinary path planning problem, the present invention takes into account the influence of the uncertainty so as to achieve a higher path stability. The purpose of the present invention is to provide the flight path planning method and device based on an intelligent optimization algorithm, Firstly, an uncertainty track prediction model is established, followed by determination of the path to be optimized within the specified area. Finally, by using a path optimization algorithm, an optimal path is obtained (par [0010-0011]). .
The above prior art of record, however, fail to disclose or render obvious: A connectivity forecast system to provide users aboard aircraft with status of network services, and retrieving one or more service coverage data from each of the service providers, wherein the one or more service coverage data is transmitted from the service providers and the service coverage data includes a plurality of sub-coverage data; selecting sub-coverage data that cover regions in which the flight path is formed which indicate regions of unavailability of services; assigning a unique priority to each of the service providers relative to the other service providers; determining segments of the flight path for which network service is available from at least one of the plurality of service providers, each segment defined as a portion of the flight path for which network service is available from a different highest priority service provider than the preceding segment; coupling the flight path with the service coverage and sub-coverage data and displaying the flight path by segment; wherein for each segment, the highest priority available service provider having services available for that segment is identified, generating a segmented flight path that indicates service available from the highest priority available service provider for each segment, as specified in the claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 17, 2022